United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 19-3053                                                  September Term, 2020
                                                             FILED ON: April 27, 2021

UNITED STATES OF AMERICA,
                   APPELLEE

v.

ALFREDO MOSQUERA-MURILLO, ALSO KNOWN AS ALFREDO LOPEZ-GUTIERREZ,
                 APPELLANT



                          Appeal from the United States District Court
                                  for the District of Columbia
                                 (No. 1:13-cr-00134-BAH-3)


       Before: TATEL, MILLETT, and KATSAS, Circuit Judges.

                                        JUDGMENT

       The court considered this appeal on the record from the United States District Court and
the briefs of the parties. See D.C. CIR. R. 34(j). The panel has accorded the issues full
consideration and has determined that they do not warrant a published opinion. See D.C. Cir. R.
36(d). It is hereby

        ORDERED AND ADJUDGED, that the sentence of the district court be VACATED and
that the case be REMANDED for resentencing consistent with this court’s opinion in United
States v. Moreno-Membache, No. 19-3051.

        Appellant Mosquera-Murillo entered a guilty plea under a plea agreement that contains
language nearly identical to that at issue in Moreno-Membache. In particular, the plea agreement
includes the same ambiguous language concerning the government’s ability to argue the
defendant’s ineligibility for Safety Valve relief, 18 U.S.C. § 3553(f), on the basis of an asserted
leadership or managerial status under Sentencing Guidelines Section 3, Part B. Compare
J.A. 119–125 (Mosquera-Murillo’s plea agreement), with J.A. 130–136 (Moreno-Membache’s
plea agreement). Because the government breached the plea agreement in this case in the same
manner as it did in Moreno-Membache, we vacate Mosquera-Murillo’s sentence and remand for
resentencing on all issues, untainted and unaffected by the government’s arguments and evidence
pertaining to Mosquera-Murillo’s asserted supervisory or managerial role in the conspiracy.
        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any timely
petition for rehearing or rehearing en banc. See FED. R. APP. P. 41(b); D.C. CIR. R. 41(a)(1).


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                     BY:    /s/
                                                            Daniel J. Reidy
                                                            Deputy Clerk